The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment/Comment
Election
This application has been examined. Note is made of the election by Applicant of the design shown in Group II (Figs. 3.1-3.7 and 4.1-4.7 as originally filed). Accordingly, the designs shown in Groups I and III (Figs. 1.1-1.7, 2.1-2.7, 5.1-5.7, and 6.1-6.7, as originally filed) stand withdrawn from further prosecution before the Examiner, the election having been made without traverse in the papers received 04/15/2022. 37 CFR 1.142(b).
Specification
The examiner understands that the broken lines in the drawings depict environmental subject matter that forms no part of the claimed design. Accordingly, for clarity of the claim, the examiner has amended the specification to insert the following language, immediately preceding the claim, the read:
--	In the drawings, the broken lines depict environmental subject matter that forms no part of the claimed design. --
Conclusion
In conclusion this application stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913